WELLS, Chief Judge.
Norry Pearce appeals an order denying his Florida Rule of Criminal Procedure 3.800(a) motion seeking additional credit for jail time served. We reverse.
In denying the postconviction motion, the court below found that Pearce had properly received 505 days of jail credit in lower case number F10-18042 and 111 days of jail credit in lower case number F12-2633. However, the court failed to attach any portion of the record to the order on review to support its findings. See Cheatum v. State, 992 So.2d 877, 877-78 (Fla. 5th DCA 2008) (reversing denial of facially sufficient motion seeking additional jail credit where “the single attachment to the trial court’s denial order does not conclusively refute Cheatum’s claim”); Street v. State, 693 So.2d 695, 696 (Fla. 2d DCA 1997) (reversing denial of facially sufficient motion seeking additional jail credit “[b]e-cause there are no attachments to the order to justify denial”). Accordingly, we remand with instructions that the court attach copies of those portions of the record that support its denial.
Reversed and remanded for further proceedings.